IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
DANIEL WINDSOR,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                      FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
v.
                                      CASE NO. 1D14-3701
MARTIN HASEK, individually;
SANDRA HASEK, individually;
YNSAR, LLC, a Florida limited
liability company, d/b/a DOCK
HOPPERS WATERFRONT BAR
AND GRILL; and NORTH
LAGOON PARTNERS, INC., a
Florida corporation,

      Appellees.

_____________________________/

Opinion filed April 9, 2015.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Albert J. Stopka, III, Lynn Haven, for Appellant.

Clifford W. Sanborn, Panama City, Albert C. Penson of Penson & Padgett,
Tallahassee, for Appellees.



PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and SOUD, ADRIAN G., ASSOCIATE
JUDGE, CONCUR.